              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DANNY RAY JONES, JR.,           )
                                )
              Petitioner,       )
                                )       1:16CV1159
     v.                         )       1:14CR294-2
                                )
UNITED STATES OF AMERICA,       )
                                )
              Respondent.       )


                  MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     This matter is before the court on Petitioner’s motion to

vacate, set aside, or correct sentence made pursuant to 28

U.S.C. § 2255. (Doc. 161.) The Government has filed a response,

(Doc. 175), and Petitioner has not filed a reply. The issues are

ripe for ruling. For the reasons that follow, this court denies

on the merits all of Petitioner's claims except his claim that

his counsel provided constitutionally ineffective assistance by

failing to appeal, as to which claim the court will defer

adjudication pending an evidentiary hearing.

I.   BACKGROUND

     Petitioner was charged in a multicount Indictment alleging

a violation of 21 U.S.C. § 846 (Count One) and multiple

violations of 21 U.S.C. §§ 841(a)(1) and 860 (Counts Two, Three,
Four, Five, Six, Eight, Nine, Ten, Twelve, Thirteen, Fourteen,

Sixteen, Seventeen, Nineteen, Twenty, Twenty-One, and Twenty-

Two. (Indictment (Doc. 13).) 21 U.S.C. § 860 makes it a crime to

violate 21 U.S.C. § 841(a)(1) within 1,000 feet of a protected

area, in this case a playground. (See id.) The Indictment also

included forfeiture allegations. (Id.)

    Petitioner entered a plea of guilty to Count One, Object

Two and Count Three on June 4, 2015, pursuant to a written plea

agreement. (Plea Agreement (Doc. 108.) On September 15, 2015,

Petitioner was sentenced to 132 months of imprisonment on Count

One, Object Two, and a concurrent 132-month sentence on Count

Three. (Judgment (Doc. 145); Minute Entry 09/15/2015.)

Petitioner did not appeal the sentence. On September 19, 2016,

Petitioner filed this motion seeking to vacate, set aside, or

correct his sentence pursuant to 28 U.S.C. § 2255. (Motion to

Vacate, Set Aside, or Correct Sentence (“Pet’r’s Mot.”) (Doc.

161).) The Government filed a response, (Response to Motion

Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct

Sentence) (“Resp’t’s Resp.”) (Doc. 175)), and Petitioner did not

file a reply. The issues are ripe for ruling.

    In the motion, (Doc. 161), Petitioner alleges ineffective

assistance of counsel in a variety of ways all in relation to

sentencing issues. (See id.)


                               - 2 -
II.   ANALYSIS

      A petitioner seeking relief pursuant to 28 U.S.C. § 2255

must show that “the sentence was imposed in violation of the

Constitution or the laws of the United States, or that the court

was without jurisdiction to impose such sentence, or that the

sentence was in excess of the maximum authorized by law, or is

otherwise subject to collateral attack.” 28 U.S.C. § 2255(a).

“Unless the motion and the files and records of the case

conclusively show that the prisoner is entitled to no relief,

the court shall . . . grant a prompt hearing thereon, determine

the issues and make findings of fact and conclusions of law with

respect thereto.” Id. § 2255(b).

      To demonstrate ineffective assistance of counsel, as

alleged here, a petitioner must establish: (1) that his

attorney's performance fell below a reasonable standard for

defense attorneys, and (2) that he was prejudiced by this

performance. See Strickland v. Washington, 466 U.S. 668, 688,

694 (1984). With respect to the first prong, the petitioner

bears the burden of affirmatively showing that his counsel's

performance was deficient, that is, that the performance fell

below an objective standard of reasonableness under prevailing

professional norms. Id. at 688–89; Spencer v. Murray, 18 F.3d

229, 233 (4th Cir. 1994). With respect to the second prong, the


                              - 3 -
petitioner must show that prejudice resulted from the deficient

performance, that is, that there is a reasonable probability

that but for counsel's unprofessional errors, the result of the

proceeding would have been different. Strickland, 466 U.S. at

694. A reasonable probability is one “sufficient to undermine

confidence in the outcome.” Spencer, 18 F.3d at 233 (citing

Strickland, 466 U.S. at 694). To obtain a hearing or any form of

relief, “a habeas petitioner must come forward with some

evidence that the claim might have merit.” Nickerson v. Lee, 971

F.2d 1125, 1136 (4th Cir. 1992), abrog’n on other grounds

recog’d, Yeatts v. Angelone, 166 F.3d 255 (4th Cir. 1999). The

petitioner “bears the burden of affirmatively proving

prejudice.” Bowie v. Branker, 512 F.3d 112, 120 (4th Cir. 2008).

If the petitioner fails to meet this burden, a “reviewing court

need not even consider the performance prong.” United States v.

Rhynes, 196 F.3d 207, 232 (4th Cir. 1999), vacated on other

grounds, 218 F.3d 310 (4th Cir. 2000) (en banc).

    Petitioner raises four grounds in his petition. Those

grounds are described as follows: (1) Petitioner contends that

his attorney, Walter Holton, Jr. did not file a Notice of Appeal

despite Petitioner’s request to do so; (2) Petitioner contends

that Holton never objected at sentencing to the PSR enhancements

under USSG § 2D1.1(b)(1) for firearm possession and USSG


                             - 4 -
§ 2D1.1(b)(12) for drug premises; (3) Petitioner contends that

Holton failed to object at sentencing to the PSR’s erroneous

criminal history points calculation; and (4) Petitioner contends

that the court refused to apply USSG §§ 5K2.13 and 5H1.3

concerning mental defects at Petitioner’s sentencing. (Pet’r’s

Mot. (Doc. 161) at 4–8.)

    Petitioner does not challenge his guilty plea nor does

Petitioner allege there were any irregularities in his Rule 11

hearing. This court has separately reviewed the Rule 11

transcript, (Transcript of Change of Plea (Doc. 169)), and

concludes that the guilty plea was knowing and voluntary, and

that the hearing complied with Fed. R. Crim. P. 11.

    [C]ourts must be able to rely on the defendant's
    statements made under oath during a properly conducted
    Rule 11 plea colloquy. . . . Thus, in the absence of
    extraordinary circumstances, . . . a district court
    should, without holding an evidentiary hearing,
    dismiss any § 2255 motion that necessarily relies on
    allegations that contradict the [defendant's] sworn
    statements.

United States v. Lemaster, 403 F.3d 216, 221–22 (4th Cir. 2005).

    With respect to the guilty plea and the factual basis

Petitioner knowingly and willfully entered at the Rule 11

hearing, “[a] movant's ‘declarations in open court carry a

strong presumption of verity,’ and a prisoner found guilty based

on a guilty plea is ‘bound by the representations he makes under

oath during a plea colloquy’ unless he provides ‘clear and

                             - 5 -
convincing evidence to the contrary.’” Colley v. United States,

Nos. 1:15-cr-203(LMB); 1:16-cv-1297(LMB), 2017 WL 1362031, at *4

(E.D. Va. Mar. 24, 2017) (quoting Blackledge v. Allison, 431

U.S. 63, 74 (1977) and Fields v. Attorney Gen. of State of Md.,

956 F.2d 1290, 1299 (4th Cir. 1992)).

    A.   Ground Two: Petitioner’s allegations as to counsel’s
         failure to object to adjustments to the Base Offense
         Level under U.S.S.G. § 2D1.1(b)(1) and 2D1.1(b)(12)

    Petitioner contends counsel was ineffective for failing to

object to the firearm adjustment under 2D1.1(b)(1) and to the

premises adjustment under U.S.S.G. § 2D1.1(b)(12).

    U.S.S.G. § 2D1.1(b)(1) (2014) provides: “(1) If a dangerous

weapon (including a firearm) was possessed, increase by 2

levels.” The application notes provide the following guidance:

“The enhancement for weapon possession in subsection (b)(1)

reflects the increased danger of violence when drug traffickers

possess weapons. The enhancement should be applied if the weapon

was present, unless it is clearly improbable that the weapon was

connected with the offense.” U.S. Sentencing Guidelines Manual

§ 2D1.1, cmt. n.11(A) (U.S. Sentencing Comm’n 2014); United

States v. Manigan, 592 F.3d 621, 628 (4th Cir. 2010). “[P]roof

of constructive possession of the dangerous weapon is

sufficient, and the Government is entitled to rely on




                             - 6 -
circumstantial evidence to carry its burden.” Manigan, 592 F.3d

at 629.

    Petitioner contends that he “demanded that Holton Jr.

object to the sentencing enhancements in the PSR for firearm

possession . . . when Jones was never in possession of any

firearms during the offenses he was convicted of.” (Pet’r’s Mot.

(Doc. 161) at 5.)

    Petitioner’s counsel responds as follows:

    [A] witness was prepared to testify that certain guns
    found in a lake on the property where Danny Jones, Jr.
    lived belonged to Danny Jones, Jr. and, at his request
    as recorded in a phone conversation from the jail, she
    had disposed of the guns in the lake.

    Mr. Jones expressed to me his agreement with my
    recommendation that an objection to these enhancements
    would be futile and, in fact, such an objection could
    result in adverse consequences regarding his 3-point
    reduction for acceptance of responsibility.

(Resp’t’s Resp. (Doc. 175) Ex. A, Affidavit of Walter C. Holton,

Jr. (“Holton Aff.”) (Doc. 175-1) ¶¶ 6–7.) Petitioner has not

responded to counsel’s affidavit.

    On September 15, 2015, Petitioner appeared for sentencing.

(Docket Entry 9/15/2015.) At the start of the hearing, this

court inquired of Petitioner as follows:

    THE COURT: All right. Mr. Jones, have you reviewed
    the presentence report with Mr. Holton?

    THE DEFENDANT:     Yes, sir, Your Honor.

    THE COURT:      Do you have any objections to the report?

                                - 7 -
    THE DEFENDANT:   No, sir, Your Honor.

(Sentencing Transcript (“Sentencing Tr.”) (Doc. 171) at 2.) The

presentence report was adopted. (Id.) In pertinent part, the

Presentence Report, as agreed-to by Petitioner, contains the

following factual information:

    Based on information received, on August 19, 2014, law
    enforcement officers conducted a consensual search of
    a pond located on the property of Danny Ray Jones, Sr.
    During an underwater search of the pond, officers
    located a Numrich Arms Horkins and Allen The “Off
    Hand” rifle (a black powder rifle) (no serial number),
    a Parma D’Armes Degeurre (serial number 8898), a
    Model88 [sic] Mossberg 12 gauge shotgun (serial number
    MV50394U), and a Remington 243 with scope (serial
    number M71824484). The Remington 243 with a scope was
    stolen from Person County, NC. Based on further
    investigation, including recorded telephone calls from
    Danny Ray Jones, Jr. at the local jail, it was
    determined that the firearms belonged to Danny Ray
    Jones, Jr. and that he had made a request that the
    guns be removed from his home and thrown in the pond.

(Presentencing Report (“PSR”) (Doc. 132) ¶ 13.)

    A movant's “declarations in open court carry a strong

presumption of verity,” Blackledge, 431 U.S. at 74. While

Petitioner’s statements at the sentencing hearing were not made

under oath, those statements are a representation to the court.

Here, Petitioner represented he had no objections to the

Presentence Report, and the report contains both direct and

circumstantial evidence that Petitioner did in fact possess

firearms as part of the offense conduct and made efforts to hide


                             - 8 -
that evidence following his arrest. Petitioner’s claim on this

ground should be dismissed.

    With respect to his second allegation of ineffective

assistance of counsel for failing to object to an adjustment

under U.S.S.G. § 2D1.1(b)(12) (2014), that Guideline provides:

“If the defendant maintained a premises for the purpose of

manufacturing or distributing a controlled substance, increase

by 2 levels.” Application Note 17 provides that

    Manufacturing or distributing a controlled substance
    need not be the sole purpose for which the premises
    was maintained, but must be one of the defendant’s
    primary or principal uses for the premises, rather
    than one of the defendant’s incidental or collateral
    uses for the premises. In making this determination,
    the court should consider how frequently the premises
    was used by the defendant for manufacturing or
    distributing a controlled substance and how frequently
    the premises was used by the defendant for lawful
    purposes.

U.S. Sentencing Guidelines Manual § 2D1.1, cmt. n.17 (U.S.

Sentencing Comm’n 2014).

    Petitioner contends that adjustment should not apply

because “the residence[’s] primary use was for habitation.”

(Pet’r’s Mot. (Doc. 161) at 5.) The facts contained in the

Presentence Report, and admitted to by Petitioner, are more than

sufficient to establish that the Petitioner maintained his

residence for the purpose of drug distribution. (See PSR (Doc.

132) ¶¶ 21, 24.)


                              - 9 -
    Counsel’s affidavit similarly recognizes that the

adjustment arose from use of Petitioner’s residence, but further

describes Petitioner’s drug distribution from his home:

    Regarding Ground Two in the defendant's motion, I
    discussed the enhancements of firearm possession and
    maintaining a premises for drug distribution. The
    government’s witnesses were prepared to testify that
    numerous purchases of drugs occurred at the residence
    of Danny Jones, Jr., and that drugs were likewise
    stored at the residence. . . .

    Mr. Jones expressed to me his agreement with my
    recommendation that an objection to these enhancements
    would be futile and, in fact, such an objection could
    result in adverse consequences regarding his 3-point
    reduction for acceptance of responsibility.

(Holton Aff. (Doc. 175-1) ¶¶ 6–7.) Petitioner has not responded.

This alleged ground for relief should be denied.

    First, “vague and conclusory allegations contained in a

§ 2255 petition may be disposed of without further investigation

by the [d]istrict [c]ourt.” United States v. Dyess, 730 F.3d

354, 359 (4th Cir. 2013) (quotation marks omitted). Petitioner

offers nothing more than vague and conclusory allegations that

he used his home as a residence, which in and of itself does not

preclude application of this adjustment if drugs were

distributed from the residence. “Manufacturing or distributing a

controlled substance need not be the sole purpose for which the

premises was maintained, but must be one of the defendant’s

primary or principal uses for the premises, rather than one of


                             - 10 -
the defendant’s incidental or collateral uses for the premises.”

U.S. Sentencing Guidelines Manual § 2D1.1, cmt. n.17 (U.S.

Sentencing Comm’n 2014).

    There is nothing about the fact the home was used for

“habitation” that precludes application of the adjustment, and

Petitioner fails to offer any facts that might have permitted

counsel to challenge this adjustment.

    Second, to establish ineffective assistance of counsel,

Petitioner “bears the burden of affirmatively proving

prejudice.” Bowie, 512 F.3d at 120. If the petitioner fails to

meet this burden, a “reviewing court need not even consider the

performance prong.” Rhynes, 196 F.3d at 232. To establish

prejudice, Petitioner must show that there is a reasonable

probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different. Strickland,

466 U.S. at 694. Petitioner’s allegation that the house was used

for “habitation” fails to show that there is any reasonable

probability the result of this proceeding would have been

different.




                             - 11 -
    B.   Ground Three: Petitioner’s claim of ineffective
         assistance of counsel for failing to object to “to the
         PSR [sic] erroneous criminal history points
         calculation.”

    Petitioner claims that he was erroneously given 11 criminal

history points. Petitioner argues that five of his prior

convictions

    were sentenced on two separate days in 2009 and 2012
    and should have been counted as single sentences per
    USSG 4A1.1(a)(2)(B) and should only have been 4 points
    total. In addition, all Jones[’] prior sentences were
    for under 60 days they should have been assessed 1
    point pursuant to USSG 4A1.1(c). Therefore, Jones[’]
    criminal history points should have been 8 and [a]
    Criminal History IV.

(Pet’r’s Mot. (Doc. 161) at 6.) Counsel responds by way of his

affidavit that it was his “opinion that Danny Jones, Jr.’s

criminal history was appropriately calculated as a category V. I

shared my opinion with Mr. Jones and he did not request any

objection to the category.” (Holton Aff. (Doc. 175-1) ¶ 8,)

    Regardless of counsel’s representation, Petitioner is

completely incorrect regarding his criminal history calculation.

First, Petitioner did not receive any points as a result of any

2009 arrests and convictions. (See PSR (Doc. 132) ¶¶ 54, 55.)

Second, Jones was sentenced for separate offenses on three

different occasions in 2012. (See id. ¶¶ 59, 62, 63.) These

offenses all had different offense and arrest dates. (See id.)

Because each of the offenses involved a separate — and therefore


                             - 12 -
intervening — arrest, there is no basis upon which to count

these as single sentences for purposes of the criminal history

calculation. See U.S.S.G. § 4A1.2(a)(2) (2014) (“Prior sentences

always are counted separately if the sentences were imposed for

offenses that were separated by an intervening arrest.”) The

sentences in these cases were 90 days, (id. ¶ 59), 120 days,

(id. ¶ 62), and 45 days, (id. ¶ 63), assigned the proper number

of points, and Petitioner offers no facts to suggest that the

sentences were not separated by an intervening arrest. This

ground for relief should be dismissed.

    C.   Ground Four: Petitioner alleges the court “refused to
         apply USSG 5K2.13 and 5H1.3 concerning mental defects
         at Jones’ sentencing.”

    Petitioner’s full argument on this ground is as follows:

“Before sentencing Jones was sent to FCI Butner for a mental

evaluation and was diagnosed with PTSD, Personality Disorder,

and Psychosis but the court refused to take Jones’s [sic] mental

defects in account at sentencing. Clearly Jones’s [sic] mental

defects were relevant to the criminal drug offenses.” (Pet’r’s

Mot. (Doc. 161) at 8.)

    First, The Government argues this claim is not cognizable

in this § 2255 proceeding, (see Resp’t’s Resp. (Doc. 175) at 15-

17), and this court agrees. “The Supreme Court has interpreted

[28 U.S.C. § 2255(a)] such that if the alleged sentencing error


                             - 13 -
is neither constitutional nor jurisdictional, a district court

lacks authority to review it unless it amounts to a fundamental

defect which inherently results in a complete miscarriage of

justice.” United States v. Foote, 784 F.3d 931, 936 (4th Cir.

2015) (internal quotation marks omitted). Petitioner’s

allegation – that mental defects were relevant to sentencing –

is a conclusion and insufficient to establish a ground for

departure pursuant to U.S.S.G. §§ 5K2.13 or 5H1.3.

    U.S.S.G. § 5K2.13 recognizes a downward departure may be

appropriate if “the significantly reduced mental capacity

contributed substantially to the commission of the offense” and

Petitioner offers no fact to suggest any mental condition

contributed to the commission of the offense. U.S.S.G. § 5H1.3

also recognizes a basis for a departure “if such [mental]

conditions . . . are present to an unusual degree and

distinguish the case from the typical cases.” Petitioner offers

no basis upon which to conclude any mental conditions were

present to an unusual degree.

    Furthermore, Petitioner acknowledged his review of the

Presentence Report, and the absence of any objections to the

report. (Sentencing Tr. (Doc. 171) at 2.) The Probation Officer

reviewed the Mental Health issues in the Presentence Report,

(PSR (Doc. 132) ¶¶ 87-89), and concluded there was no basis for


                                - 14 -
a departure or variance, (id. ¶¶ 112-13). Petitioner’s

conclusory allegations in this petition are not sufficient to

establish any error on the part of this court. “[V]ague and

conclusory allegations contained in a § 2255 petition may be

disposed of without further investigation by the [d]istrict

[c]ourt.” Dyess, 730 F.3d at 359.

    Second, Petitioner points to no error on the part of

counsel as to this claim, only that the court “refused” to apply

these potential grounds for departure. This court did in fact

give consideration to Petitioner’s mental illness history,

albeit as a ground for a variance, not a departure. This court

stated:

    [T]his Court is not persuaded by the psychological
    evaluation, with the extensive mention of malingering,
    in terms of this Court being able to assign
    significant weight to that as a potentially mitigating
    factor. As a result, the Court finds that a variant
    sentence – that a sentence at the low end, or a
    variant sentence, would not result in a sentence that
    was sufficient but not greater than necessary in this
    case.

(Sentencing Tr. (Doc. 171) at 17.) Thus, while Petitioner may

have suffered from some mental illness, his pattern of responses

“is often associated with deliberate distortion and could be

suggestive of malingering.” (PSR (Doc. 132) ¶ 88.) Even if, as

reported, the results could be considered as a “cry for help” or

“as an extreme or exaggerated negative self-impression,” (id.),


                             - 15 -
when weighed against the offense conduct, this court remains

unpersuaded any mental illness experienced by Petitioner

suggests a downward departure or variance is appropriate as

stated on the record. Petitioner distributed crack cocaine and

cocaine on a regular basis, he possessed firearms, maintained a

premises, attempted to hide those firearms, all while allegedly

maintaining some employment, all with no reported history of any

mental illness or mental health treatment prior to his arrest in

this case.

    This court does not find any relief appropriate on this

ground.

    D.    Ground One: Petitioner alleges counsel was ineffective
          for failing to file a notice of appeal as requested

    As to this ground, Petitioner alleges that “[a]fter

sentencing Jones adamently [sic] requested that Holton Jr. file

a Notice of Appeal but Holton Jr. neglected to do so. Jones has

several grounds for appeal that are listed herein.” (Pet’r’s

Mot. (Doc. 161) at 4.) Throughout the petition, Petitioner

repeatedly states that he requested his attorney file a notice

of appeal. (See e.g., id. at 5, 6, 7.) The petition is filed

under oath. (Id. at 12.)

    Counsel responds in his affidavit as follows:

    Immediately following the sentencing hearing, I
    discussed the possibility of appeal with Mr. Jones and
    he expressed his satisfaction with the outcome of the

                             - 16 -
    case and informed me that he did not wish to appeal.
    Regarding Mr. Jones' family, he asked that I keep in
    contact with his aunt, Gail Jones, regarding his case.

    I received the signed judgment on or about October 6,
    2015. On October 12, 2015, I had further discussions
    with Mr. Jones' aunt, Gail Jones, regarding the
    possibility of appeal. Ms. Jones advised me by
    telephone that she had spoken with Mr. Jones that day
    to further inquire about appeal, and she relayed to me
    the message from him that he did not wish to appeal.

    At no time during sentencing or following did Mr.
    Jones request that I enter notice of appeal on his
    behalf, but rather he indicated his satisfaction with
    the result and that he did not wish to file a notice
    of appeal. Mr. Jones received an excellent result in
    the case in light of the charges in the indictment and
    his criminal history.

(Holton Aff. (Doc. 175-1) ¶¶ 3–5.) Petitioner has not responded

to this affidavit. It is this court’s opinion that there is no

issue of fact that, as counsel alleges, counsel was instructed

to stay in touch with Gail Jones and Ms. Jones told counsel that

Petitioner did not want to appeal.

    “Once [a federal criminal defendant] unequivocally

instruct[s] his attorney to file a timely notice of appeal, his

attorney [i]s under an obligation to do so.” United States v.

Poindexter, 492 F.3d 263, 269 (4th Cir. 2007). Correspondingly,

an attorney has no duty to file a notice of appeal when the

defendant, following advice as to the right, instructs his

counsel not to appeal.




                             - 17 -
    There is a significant difference in the sworn statements

as to what may have occurred in the original meeting. Petitioner

contends he told counsel he did want to appeal. Counsel says he

was told by Petitioner that he did not wish to appeal. Even

though this court finds counsel’s alleged instruction from Ms.

Jones uncontradicted, there is a factual issue as to whether

Petitioner did or did not instruct counsel to appeal during

their initial discussion. “[W]hen a defendant brings a § 2255

claim based on his attorney's failure to file a requested notice

of appeal, the district court should hold a hearing if it is

unclear in the record whether the attorney was so instructed.”

Id. at 272. This court will therefore hold an evidentiary

hearing on Petitioner’s failure-to-appeal claim.

III. CONCLUSION

    IT IS THEREFORE ORDERED that Petitioner’s claims designated

as Grounds Two, Three, and Four contained in his Motion to

Vacate, Set Aside, or Correct Sentence, (Doc. 161), are DENIED

and DISMISSED without hearing and without issuance of a

certificate of appealability;

    IT IS FURTHER ORDERED that Petitioner’s claim, set out in

Ground One in the Motion to Vacate, Set Aside, or Correct

Sentence, (Doc. 161), as a failure-to-appeal claim, is deferred

pending an evidentiary hearing;


                                - 18 -
    IT IS FURTHER ORDERED that, pursuant to Rule 8(c) of the

Rules Governing Section 2255 Proceedings, counsel shall be

appointed to represent Petitioner on his failure-to-appeal

claim; and

    IT IS FURTHER ORDERED that an evidentiary hearing be held

before the undersigned on Friday, November 22, 2019, at 2:00

p.m. in Greensboro Courtroom 1. The issue at the hearing will be

Petitioner’s failure-to-appeal claim. The Government is

responsible for producing Petitioner at said hearing.

    This the 30th day of September, 2019.




                              _______________________________________
                                  United States District Judge




                             - 19 -
